DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claims 1-3, 5-10, 12-17, 19-20 are allowed.


Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance:
The prior art of record do not teach or suggest … identifying, in a trusted execution environment (TEE), a transaction for invoking a smart contract, wherein the transaction is a first transaction initiated by a first institution or a second transaction initiated by a second institution, and wherein parameters of the first transaction comprise a first user identity of a first user and encrypted data of the first user, and parameters of the second transaction comprise a second user identity of a second user; updating accumulative invoking information for the smart contract based on the transaction, to obtain updated accumulative invoking information; setting a first threshold for an amount of user identities received in the updated accumulative invoking information; determining that the updated accumulative invoking information satisfies an execution condition for the smart contract in response to determining that the amount of the user identities reaches the first threshold; in response to determining that the updated accumulative invoking information satisfies the execution condition, executing the smart contract to obtain a user verification result, wherein the user verification result is obtained by executing the smart contract to verify data of the second user; and sending the user verification result to the second institution.…in combination and relationship with the rest of claim as being claimed in claims 1, 8, 15.
Therefore, claims 2, 3, 5-7, 9, 10, 12-14, 16, 17-20 are allowable as being dependent upon independent claims 1, 8, 15.


Any comments considered necessary by applicant must be submitted no later than the

payment of the issue fee and, to avoid processing delays, should preferably 

accompany the issue fee. Such submissions should be clearly labeled "Comments on 

Statement of Reasons for Allowance.”



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see PTO-form 892).
The following Patents and Papers are cited to further show the state of the art at the time of Applicant’s invention with respect to improving security and trustworthiness of data in an information sharing process.

Sprague et al (Pub. No. US 2016/0275461); “Automated Attestation of Device Integrity Using the Block Chain”;
-Teaches getting a device to encrypt something-an encryption key can be generated on request and applied to any blob of data…encryption and decryption is triggered locally and takes place within the secure execution environment so as to protect the key…see par. 64-65.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHAZAL B SHEHNI whose telephone number is (571)270-7479. The examiner can normally be reached Mon-Fri 9am-5pm PCT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 5712724219. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GHAZAL B SHEHNI/Primary Examiner, Art Unit 2436